Per Curiam,
The opinion of the learned court below contains a very satisfactory statement of the reasons why a verdict for the defendant was directed by the court. It is not necessary to enlarge upon these reasons. It is quite enough to know that when the defendant had allowed a period of fifteen years to elapse, without filing a bill for a settlement of the partnership dealings, he certainly cannot be permitted to set up the want of such proceedings as a defense in the present action. We are entirely satisfied with the opinion of the court on the motion for a new trial, and on it we affirm the judgment.
Judgment affirmed.